*736Order
PER CURIAM.
Willie Cornelius appeals the denial of his Rule 29.15 motion for post-conviction relief. The judgment Cornelius seeks to vacate was for one count of assault in the first degree, § 565.050, RSMo.1994. The trial court sentenced Cornelius as a prior offender to a term of life imprisonment. Having carefully considered the contentions on appeal, we conclude the judgment should be affirmed. An opinion would lack precedential value. A memorandum as to the reasons for our decision has been furnished to the parties. Rule 84.16(b).